department of the treasury i n t e r n a l r e v e n u e s e r v i c e washington d c date cc ita b04 office_of_chief_counsel number info release date conex-122147-05 cc ita b4 uil the honorable anne m northup u s house of representatives washington dc attention brooken smith dear ms northup thank you for your letter dated date on the payments made to tobacco quota holders under the fair and equitable tobacco reform act of fetra you asked that we treat these payments similarly to the payments made under the peanut quota buyout program in notice_2002_67 2002_2_cb_715 provides guidance on the federal tax treatment of payments made under the peanut quota buyout program if a holder of a peanut quota used the quota in the trade_or_business_of_farming and held the quota for more than one year the gain_or_loss qualified as gain_or_loss reportable under sec_1231 of the internal_revenue_code code the holder combined the gain_or_loss from the quota with the gain_or_loss from any other transactions reportable under sec_1231 and generally reported the net result as either long-term_capital_gain or ordinary_loss if a holder held a peanut quota for investment purposes the gain_or_loss was a capital_gain or loss under sec_1031 of the code a taxpayer defers recognition of gain_or_loss on the exchange of property held for productive use in a trade_or_business or for investment if the property is exchanged solely for property of a like_kind that the taxpayer holds for productive use in a trade_or_business or for investment we expect to publish guidance on the federal tax treatment of fetra payments in the near future in developing that guidance we are considering notice_2002_67 and the issue of whether a taxpayer whose tobacco quota terminates under fetra can qualify for like-kind_exchange treatment i appreciate your comments and hope this information is helpful if you have any further questions please call me at or ------------------------- identification_number ------------- at sincerely george j blaine deputy associate chief_counsel income_tax and accounting
